    Case: 1:18-cv-07246 Document #: 52 Filed: 05/28/19 Page 1 of 4 PageID #:471



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CCC INFORMATION SERVICES INC.,                        )
                                                       )
                                      Plaintiff,       )   Case No. 1:18-cv-07246
        v.                                             )
                                                       )   Hon. Robert W. Gettleman
 TRACTABLE INC.,                                       )
                                                       )
                                    Defendant.         )


       PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF VESTING OF
      JURISDICTION IN THE UNITED STATES COURT OF APPEALS FOR THE
                            SEVENTH CIRCUIT


       Plaintiff CCC Information Services Inc. (“CCC”) respectfully submits this Response to the

Notice of Vesting of Jurisdiction in the United States Court of Appeals for the Seventh Circuit

(Dkt. No. 50) filed by Defendant Tractable Inc. (“Tractable”). As discussed below, this Court can

and should declare Tractable’s appeal to be frivolous and therefore proceed with the case.

       In Bradford-Scott Data Corp. v. Physician Computer Network, Inc., the Seventh Circuit

explained in the context of an appeal under 9 U.S.C. § 16—like Tractable has filed here—that

“[e]ither the court of appeals or the district court may declare that the appeal is frivolous, and if

it is the district court may carry on with the case.” 128 F.3d 504, 506 (7th Cir. 1997) (emphasis

added). “An appeal is frivolous when the result is obvious or when the appellant’s argument is

wholly without merit.” Williams v. U.S. Postal Serv., 873 F.2d 1069, 1075 (7th Cir. 1989) (citation

and internal quotation marks omitted), superseded by statute on other grounds as stated in Green

v. Hendricks, No. 92 C 6965, 1994 WL 85976, at *2-3 (N.D. Ill. Mar. 14, 1994).

       Here, Tractable’s appeal is frivolous and its Notice makes no attempt to demonstrate

otherwise. As explained in this Court’s Opinion and Order, there is no merit to any of Tractable’s



                                                   1
    Case: 1:18-cv-07246 Document #: 52 Filed: 05/28/19 Page 2 of 4 PageID #:472



arguments that Tractable is a party to the license agreement between CCC and JA Appraisal, JA

Appraisal is Tractable’s agent, and CCC is equitably estopped from refusing to arbitrate. Dkt. No.

43 at 4. Rather, “Tractable’s name is nowhere in the agreement.” Id. at 5. The agreement includes

a non-assignment clause under which the CUSTOMER—whether JA Appraisal or Jason Chen,

but not Tractable—represents that “it is acting on its own behalf and is not acting as an agent for

or on behalf of any third party, and further agrees that it may not assign its rights or obligations

under this Agreement without the prior written consent of CCC.” Id. at 3. And “[t]o reward

Tractable’s deceit by compelling arbitration would make equity a farce.” Id. at 6. After all, “as

Tractable does not dispute, Tractable (1) used a false company to obtain a CCC ONE license; (2)

had its employees conceal their identities through false telephone numbers and false IP addresses,

and through email addresses with domain names that did not end in ‘@tractable.ai’; and (3) did all

this to reverse-engineer plaintiff’s proprietary algorithms for use in Tractable’s artificial

intelligence technology.” Id.

       This Court should proceed with the case pending appeal because Tractable’s appeal is

without merit. Tractable has not identified the grounds for its appeal, let alone shown that it is

more than a frivolous attempt to delay justice.



Date: May 28, 2019                            Respectfully submitted

                                               /s/ Adam M. Greenfield
                                              Adam M. Greenfield (ARDC No. 6292915)
                                              adam.greenfield@lw.com
                                              Jason Burt (pro hac vice)
                                              jason.burt@lw.com
                                              LATHAM & WATKINS LLP
                                              555 Eleventh Street, NW, Suite 1000
                                              Washington, DC 20004-1304
                                              T: (202) 637-2200; F: (202) 637-2201




                                                  2
Case: 1:18-cv-07246 Document #: 52 Filed: 05/28/19 Page 3 of 4 PageID #:473



                                  Mark S. Mester (ARDC No. 6196140)
                                  mark.mester@lw.com
                                  Kathleen P. Lally (ARDC No. 6284954)
                                  kathleen.lally@lw.com
                                  LATHAM & WATKINS LLP
                                  330 North Wabash Avenue, Suite 2800
                                  Chicago, IL 60611
                                  T: (312) 876-7700; F: (312) 993-9767

                                  Stephen D. O’Donohue (pro hac vice)
                                  stephen.odonohue@lw.com
                                  LATHAM & WATKINS LLP
                                  885 Third Avenue
                                  New York, NY 10022
                                  T: (212) 906-1200; F: (212) 751-4864




                                    3
     Case: 1:18-cv-07246 Document #: 52 Filed: 05/28/19 Page 4 of 4 PageID #:474




                                   CERTIFICATE OF SERVICE

        I, Adam M. Greenfield, hereby certify that on this 28th day of May 2019, I caused the

foregoing to be electronically filed with the Clerk of Court using the CM/ECF system, which sent

notification of such filing to all filing users.

                                                       /s/ Adam M. Greenfield
                                                       Adam M. Greenfield




                                                   4
